DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-11, 13, 15-20, 22, and 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that Li fails to discloses “the user data is communicated with the SMF for transport via an Access and Mobility Management Function (AMF) as a Session Management (SM) payload”, the examiner respectfully disagrees. Li discloses a 5G non-IP data delivery (NIDD) architecture is described including different options of data paths for non-IP data delivery through a 5G core network. A registration procedure is provided with new parameters for enabling the NIDD. Also, mechanisms are described for establishing a PDU session between a UE and SCS/AS for non-IP delivery. For example, the PDU session may pass through an AMF, SMF, and User Plane Function (UPF)/NEF (see Li, Abstract; ¶ 0080). Li further discloses that NAS signaling may be established between the AMF and UE over the N1 interface, while the NAS information related to the SM may be forwarded by the AMF to the SMF over the N11 interface (see Li, ¶ 0019; ¶ 0077).
Li further discloses a difference between the two architectures is that the second architecture of FIG. 10 involves the SMF as the main network function to transfer the non-IP data through the non-IP data path. Specifically, a UE first inserts data into a NAS message, which is sent to the AMF. In the first architecture, AMF is capable of forwarding the data to the appropriate network functions (NEF or UPF), thus the SMF will not be involved. In the second architecture, AMF is not able to do that, or the AMF does not support the data forwarding/routing function. AMF will forward the data to the SMF via NAS-SM signal, and then the SMF is responsible for the data forwarding towards the destination AF (i.e., through the NEF). In summary, there are three different paths proposed for NIDD between a UE and an AF (see Li, ¶ 0086). Li also discloses that when the SMF is involved, AMF may only perform the forwarding/routing regarding the SM information in NAS message (see Li, ¶ 0090). Thus, combination of 3GPP and Li disclosed all the claimed limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-11, 13, 15-20, 22, and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,728,739 (hereafter Patent ‘739). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are claiming the same limitations with minor difference. Thus, both sets of claims are obvious variant of each other. Applicant mere broadens the independent claims of Patent ‘739 to arrive at the independent claims of the current application. Thus, the claims of Patent ‘739 encompass the claims of the current application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-11, 13, 15-20, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System”, 3GPP Standard (hereafter 3GPP), see IDS dated 11/04/2020 in view of US Pub. 2020/0015311 to KIM, having provisional application No. 62/473,488 (see pages 12 and 18) (hereafter KIM).

Regarding claim 1, 3GPP discloses a method of wireless communication at a user equipment (see 3GPP, Fig 6.4.19.2.2-2, “UE”; Page 260-page 263, section 6.4.19, solution 4.19: infrequent small user data transfer via control plane; 6.4.19.2.2 Mobile terminated data transport via control plane), comprising: 
establishing a session with a session management function (SMF) for communication of user data below a size threshold (see 3GPP, Fig 6.4.19.2.2-2, messages 3-6; Page 260-page 263, section 6.4.19, solution 4.19: infrequent small user data transfer via control plane; 6.4.19.2.2 Mobile terminated data transport via control plane; 3. If the CP function has no association on which RAN node that the UE camps on, the CP function will buffer the downlink data and sends paging message to AN nodes; 4. The UE is paged by the AN nodes; 5-6. Upon reception of paging indication, the UE responses to the CP function via AN node; page 249-page 256: 6. When it has been made aware by the NGUP that some DL data has arrived for an UE in IDLE mode (and the UE is not known to be in power saving mode), the SMF has to be able to interact with MMF in order to trigger UE paging from the RAN. This corresponds to MM impacts (including NG2 impacts) of SMF events); and
communicating the user data with at least one of an Application Function (AF) or a Data Network (DN), wherein the user data is communicated with the SMF for transport as a Session Management (SM) payload over a Non Access Stratum (NAS) protocol (see 3GPP, Fig 6.4.19.2.2-2, messages 1, 2, 7, 8).
3GPP discloses wherein the user data is communicated with the SMF for transport over a Non Access Stratum (NAS) protocol, but 3GPP does not explicitly disclose “the user data is communicated with the SMF for transport via an Access and Mobility Management Function (AMF), the user data comprised in the SM payload being encrypted by the AMF.
However, KIM discloses communicating the user data with at least one of an Application Function (AF) or a Data Network (DN) (see KIM, ¶ 0098: UPF transmits the downlink PDU received from the DN to the UE via the (R)AN and transmits the uplink PDU received from the UE to the DN via the (R)AN), wherein the user data is communicated with the SMF for transport via an Access and Mobility Management Function (AMF) as a Session Management (SM) payload over a Non Access Stratum (NAS) protocol (see KIM, ¶ 0261: The UE sends SM signaling over a “transport” to the AMF, indicating 1) that SM Signaling is being transported and 2) sufficient information (referred to as routing information) to the AMF to further forward the SM signaling to the appropriate SMF; ¶ 0270: SM Signaling is transported between UE and AMF as payload. A NAS message transporting SM signaling as payload and contains the following information), the user data comprised in the SM payload being encrypted by the AMF (see KIM, ¶ 0274: Payload: SM Signaling message; ¶ 0337: The AMF inserts with NF message into NAS transport payload, encrypts and NAS transport message including the payload, adds integrity check and sends it to the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the user data is communicated with the SMF for transport via an Access and Mobility Management Function (AMF) as a Session Management (SM) payload over a Non Access Stratum (NAS) protocol, the user data comprised in the SM payload being encrypted by the AMF as taught by KIM and incorporate it into the system of 3GPP to achieve an improve communication system efficiency through efficient NAS message processing (see KIM, ¶ 0017-¶ 0019).

Regarding claim 2, 3GPP in view of KIM discloses the method of claim 1, wherein the communicating the user data comprises: receiving the user data from the AF as the SM payload received from the SMF (see 3GPP, Fig 6.4.7.1-1; page 260-page 263).
Also, US Pub. 2020/0146077 to LI also discloses that it is well-known to perform teaching of wherein the communicating the user data comprises: receiving the user data from the AF as the SM payload received from the SMF (see LI, ¶ 0086: AMF will forward the data to the SMF via NAS-SM signal, and then the SMF is responsible for the data forwarding towards the destination AF (i.e., through the NEF)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of receiving the user data from the AF as the SM payload received from the SMF as taught by LI and incorporate it into the system of 3GPP to achieve an improved communication system (see LI, ¶ 0021 and ¶ 0030).

Regarding claim 4, 3GPP in view of KIM discloses the method of claim 1, wherein the communicating the user data comprises: receiving the user data from the DN as the SM payload received from the SMF (see 3GPP, Fig 6.4.7.1-1; page 260-page 263).
KIM also discloses wherein the communicating the user data comprises: receiving the user data from the DN as the SM payload received from the SMF (see KIM, ¶ 0268: Forward compatibility, e.g. a Rel-15 AMF may still be able to carry SM payload for a Rel-16+SM (in the UE) and Re116+ SMF; ¶ 0270: SM Signaling is transported between UE and AMF as payload). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of t wherein the communicating the user data comprises: receiving the user data from the DN as the SM payload received from the SMF as taught by KIM and incorporate it into the system of 3GPP to achieve an improve communication system efficiency through efficient NAS message processing (see KIM, ¶ 0017-¶ 0019).

Regarding claim 6, 3GPP in view of KIM discloses the method of claim 1, wherein the communicating the user data comprises: transmitting the user data to the SMF as the SM payload for transport to the AF (see 3GPP, Fig 6.4.19.2.1-1; page 260-page 263).
KIM also discloses wherein the communicating the user data comprises: transmitting the user data to the SMF as the SM payload for transport to the AF (see Abraham, ¶ 0270: SM Signaling is transported between UE and AMF as payload. A NAS message transporting SM signaling as payload and contains the following information; ¶ 0274: Payload: SM Signaling message; ¶ 0275: This is only processed by the UE SM layer and the SMF).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the communicating the user data comprises: transmitting the user data to the SMF as the SM payload for transport to the AF as taught by KIM and incorporate it into the system of 3GPP to achieve an improved communication system (see KIM, ¶ 0017-¶ 0019).

Regarding claim 7, 3GPP in view of KIM discloses the method of claim 1, wherein the communicating the user data comprises: transmitting the user data to the SMF as the SM payload for transport to the DN (see 3GPP, Fig 6.4.19.2.1-1; page 260-page 263).

Regarding claim 8, 3GPP in view of KIM discloses the method of claim 1, further comprising: receiving an indication of stored user data for the user equipment at the SMF; transmitting an second indication that the UE is ready to receive the stored user data; and receiving the user data from the SMF in response to the second indication (see 3GPP, page 260-page 263; page249-page 256).

Regarding claim 9, 3GPP in view of KIM discloses the method of claim 1, wherein the user data comprises encrypted data that is encrypted based on an SMF encryption key, wherein the SMF encryption key comprises a shared key between the user equipment and the SMF (see 3GPP, page 260-page 263).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 1. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464